              Case 1:09-cr-00271-AWI Document 107 Filed 10/02/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 1:09-CR-00271-AWI
11
                                   Plaintiff,         ORDER [PROPOSED] EXTENDING TIME FOR
12                                                    GOVERNMENT’S RESPONSE
                           v.
13
     HERIBERTO SICAIROS-QUINTERO,
14
                                 Defendant.
15

16
                                                  ORDER
17
            Upon consideration of the unopposed motion made by the United States, the revised motions
18
     schedule is adopted and ordered:
19
            Government’s Response due:          October 9
20
            Defense’s Reply due:                October 16
21
            Hearing:                            October 23
22

23 IT IS SO ORDERED.

24 Dated: October 2, 2020

25                                              SENIOR DISTRICT JUDGE

26
27

28

                                                      1
30
